Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	DETAILED ACTION
This action is in response to an application filed January 30, 2020. Claims 1-20 are pending in this application.

Claim Objections
Claim 11 is objected to because of the following informalities:  It appears the use of a colon was intended at the end of limitation “generating a set of training data for the machine learning model by;”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Double wording of “that that” appears in the claim. Deletion of one of the “that” is recommended.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vennam et al. (US 2019/0386949 A1).
With respect to claim 1, Vennam discloses a method for data processing, comprising:  
detecting, using a data stream connection, that a new message is transmitted to  a first user associated with a first user identifier and by a second user associated with a  second user identifier ([0005] and [0019], organizer sends email or text message to invitees; device associated with first user and identification of second users); 
determining that the new message is an objection candidate based at least in  part on applying one or more pre-processing rules to the new message ([0019], [0021], and [0038], where invitee may send a message of decline such as “I can’t make it”…); 
accessing a parent message of the new message based at least in part on determining that the new message is the objection candidate ([0037]-[0038], identifying beginning of an email thread as a question message); 
processing the new message and the parent message using a machine learning model that is configured to classify objection messages ([0037]-[0038], using natural language to parse message text and classification model to classify messages);  
identifying that the new message is classified as an objection message based at least in part on processing the new message and the parent message using the machine learning model ([0037]-[0040], determine that a response message is a negative response to the query message); and 
storing an objection classification identifier in association with the new  message based at least in part on the identifying ([0028], response messages are stored locally). 
With respect to claim 2, Vennam discloses the method of claim 1, wherein applying the one or more pre-processing rules comprises: 
identifying that the second user identifier is associated with an external source ([0025]-[0026], where first and second users may not work for the same company and email formatting needs to occur). 
With respect to claim 3, Vennam discloses the method of claim 1, wherein applying the one or more pre-processing rules comprises: 
determining whether the new message includes a string from a predefined list of strings, wherein the predefined list of strings are associated with objection messages ([0039] and [0052], textual content is interpreted as a decline response using a natural language classifier). 
With respect to claim 4, Vennam discloses the method of claim 1, wherein identifying that the new message is classified as the objection message comprises:
generating, by the machine learning model, a confidence score corresponding to each of a plurality of objection message categories ([0042], tone of message is analyzed and given a representative score to indicate response is negative response). 
With respect to claim 5, Vennam discloses the method of claim 4, further comprising: 
identifying that the new message corresponds to one or more of the plurality of objection message categories based at least in part on the confidence score corresponding to each of the plurality of objection message categories ([0042]). 
With respect to claim 6, Vennam discloses the method of claim 1, further comprising: 
identifying one or more actions based at least in part on identifying that the new message is classified as the objection message ([0021], identifying action items associated with response message such as car-pick or bringing food or children..). 
With respect to claim 7, Vennam discloses the method of claim 6, further comprising: 
transmitting an indication of the one or more actions to a client system associated with the first user identifier based at least in part on identifying the one or more actions ([0021] and [0058]). 
With respect to claim 8, Vennam discloses the method of claim 6, further comprising: 
performing the one or more actions based at least in part on identifying the one or more actions ([0021] and [0058]-[0059]). 
With respect to claim 9, Vennam discloses the method of claim 8, further comprising: 
performing the one or more actions comprises transmitting an email, generating an email for the first user identifier, identifying data, removing the second user identifier from a list of user identifiers, or a combination thereof ([0026], where sending or receipt of messages may be down via an email server). 
With respect to claim 10, Vennam discloses the method of claim 1, wherein processing the new message and the parent message using the machine learning model comprises: 
featurizing the new message and the parent message in accordance with the machine learning model, wherein the new message classified as the objection message based at least in part on the featurized new message and parent message ([0044], extracting keywords from messages and inputting training feature data in a classification model). 
With respect to claim 11, Vennam discloses the method of claim 1, further comprising: 
generating a set of training data for the machine learning model by; 
pre-processing a corpus of message data using the one or more pre-processing rules to identify a set of objection candidate messages ([0005], using natural language processing to automatically identify keywords in a message); 
accessing the parent message for each objection candidate message of the set of objection candidate messages ([0005]); and
generating the set of training data including a set of objection-parent pairs comprising each objection candidate message and the corresponding parent message ([0028] and [0039], building a model using historical messages and its responses).
With respect to claim 12, Vennam discloses the method of claim 11, further comprising:
identifying a label for each objection-parent pair of the set of objection-parent pairs, wherein the label indicates whether the objection-parent pair indicates that that the objection candidate message of the objection-parent pair corresponds to the objection message classification ([0028] and [0039]).
With respect to claim 13, Vennam discloses the method of claim 12, wherein the label comprises a probabilistic label identified using a generative model ([0045] and [0047]).
With respect to claim 14, Vennam discloses the method of claim 1, wherein:
identifying, from a datastore storing a plurality of message threads, a message thread associated with the first user identifier and the second user identifier, the message thread representing a plurality of messages transmitted between the first user and the second user ([0028] and [0034], historical threads of sent and received messages are stored).
	With respect to claim(s) 15-20, the apparatus and non-transitory medium of claim(s) 15-20 does/do not limit or further define over the method of claim(s) 1-4. The limitations of claim(s) 15-20 is/are essentially similar to the limitations of claim(s) 1-4. Therefore, claim(s) 15-20 is/are rejected for the same reasons as claim(s) 1-4. Please see rejection above.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        May 5, 2022